DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3380662 (Miller) in view of US 4462207 (Hitchcock).
Regarding claim 1, 7-8, Miller teaches an assembly comprising a longitudinal beam (Fig 1-3, longitudinal beam including section of housing 44 upon which actuator 40 is mounted), oriented parallel to a longitudinal axis (Fig 1, engine centerline) of the engine (beam is parallel to centerline of the engine as shown in Fig 1), an opening cowl for a fairing of the engine core (opening cowl 2 for a fairing of the engine core; “fairing” is construed as the casing/housing), and a deployment mechanism mounted on the longitudinal beam for moving the opening cowl between an open position and a closed position (deployment mechanism comprising arms 20, 34, 10 and pivots/hinges 22, 14, 18, 36), wherein the deployment mechanism comprises a first pivoting arm extending between a first end connected to the longitudinal beam by a first hinge and a second end connected to the opening cowl by a second hinge (first pivoting arm is construed as 
Miller fails to teach the longitudinal beam configured to be mounted laterally on an engine core of a turbofan. However, it was well known in the art that thrust reverser doors may be arranged on an engine core of a turbofan, as taught by Hitchcock (Fig 1, col 2 ll. 35-59; turbofan with fan 11 and core 13; core 13 has thrust reverser doors 18). It would have been obvious to one of ordinary skill in the art at the time of filing to place the thrust reverser of Miller in the core flow path, mounted laterally on an engine core of a turbofan engine, in order to reverse core flow, as taught by Hitchcock. It has been .
Allowable Subject Matter
Claims 4-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.

Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “reverser flap 2 does not represent an opening cowl for an engine fairing and rod 10 is not a retaining rod”, Examiner respectfully disagrees. The reverser flap 2 is a cowl because it defines a section of the gas flow path and it opens and closes between the reversing position and the flight position. The rod 10 is a retaining rod because it connects to the cowl/flap 2 and arms 20, 34, 24 and therefore retains them in a desired position. 
With regards to Applicant’s argument that “Hitchcock fails to teach or suggest … mounting the longitudinal beam laterally on the engine core of a turbofan, since in Hitchcock the reverser deployment mechanism is instead mounted on rearwardly extending side arms 16 of the jet pipe 14”, Examiner respectfully disagrees. The claim 
With regards to Applicant’s argument that “it would not in any case have been obvious for the skilled person to adapt the arrangement of the deployment mechanism of Hitchcock on the engine to the fundamentally different reverser structure of Miller”, Examiner respectfully disagrees. Placing thrust reversers and their supporting longitudinal beams on the engine core was well known in the art and would have been obvious, as shown by Hitchcock. Applicant has not shown why the different structures would have prevented placement of Miller’s thrust reverser on the engine core.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741